DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed 08/29/2022, is acknowledged. 
Applicant has elected without traverse the invention of Group II, Claims 12-15, drawn to a method of delivering an adenosine active agent to a subject.
Claims 12-30 are pending in this action.  Claims 1-11 have been cancelled.  Claim 12 has been amended.  New claims 16-30 have been added.  No new matter was added.  Claims 12-30 are currently under consideration.
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Patent Application No. 16/600,015, filed October 11, 2019 and now abandoned, which a continuation-in-part of U.S. Patent Application 16/429,816, filed June 3, 2019 and now abandoned, which is a continuation of U.S. Patent Application No. 15/619,253, filed June 9, 2017 and now issued as U.S., Patent No. 10,350,168, which is a continuation of U.S. Patent Application No. 14/259,010, filed April 22, 2014 and now issued as U.S., Patent No. 9,707,177, which is a continuation of U.S. Patent Application No. 13/858,677, filed April 8, 2013 and now abandoned, which is continuation of U.S. Patent Application No. 12/742,235, filed April 12, 2011, now issued as U.S. Patent No. 8,445,002, which is a 371 of PCT/US2010/0333942, filed May 6, 2010, which claims benefit of provisional U.S. Application No. 61/176,057, filed May 6, 2009.  

Specification
The specification is objected to because of the following informalities:
The data provided in the specification are unclear, given that the data are shown with and without units of measurements (e.g., Pages 5, 11-12, 16).  Appropriate correction is required.
The specification comprises references on foreign patents and publications (e.g., Pages 6, 17).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  Appropriate correction is required.
The use of trademarks/trade names/product names has been noted in this application (e.g., Adenocor, etc.; Pages 7, 19-20).  The relationship between a trademark/trade name and the product it identifies is sometimes indefinite, uncertain, and arbitrary.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  In patent specifications, every element or ingredient of the product should be set forth in positive, exact, intelligible language, so that there will be no uncertainty as to what is meant.  Arbitrary trademarks which are liable to mean different things at the pleasure of manufacturers do not constitute such language.  Ex Parte Kattwinkle, 12 USPQ 11 (Bd. App. 1931).  MPEP §608.01(v).  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (20 pages), filed 02/22/2021, 01/31/2022, 07/19/2022, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 12, 14-15, 17-30 are objected to because of the following informalities:  
Claim 12 comprises the typographic errors “the pores”, “on the surface” that needs to be corrected to “pores”, “on a surface”, respectively. 
Claim 14 comprises the typographic error “according to Claim 13” that needs to be corrected to “according to claim 13”.  Similar is applied to claim 15, 17-30.  
In claim 17 the formula Ca10(PO4)6(OH)2 should be corrected to Ca10(PO4)6(OH)2 or clarified.  
Claim 21 includes three sentences.  To this point, it is noted that “Each claim begins with a capital letter and ends with a period”.  See MPEP 608.(m).  
Claim 21 comprises acronyms without definition, e.g., ENBA, DPMA, MECA.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  Further, it is noted that the acronyms recited in claim 21 should be removed, because said acronyms are not used in subsequent claims; and the names of compounds should be written in small letters.  Furthermore, the names of recited compounds should be written in small letters.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “method of delivering a retinoid” and further recites the limitation “applying a topical composition comprising ... an adenosine active agent” that is unclear.  In the present case, is noted that the instant specification does 
    PNG
    media_image1.png
    264
    274
    media_image1.png
    Greyscale
not teach the use of “retinoid” that is understood as derivatives of vitamin A (shown on the right, top).  Further, it is noted that the term “adenosine active agent” is understood as derivatives of adenosine (shown on the right, bottom).  Therefore, it is unclear what is claimed – delivering a retinoid OR adenosine active agent.  Clarification is required.  
Claim 21 contains the trademark/trade name, e.g., Adenosin, Adenoscan, Adenocor, Adenocard, etc. (see Wikipedia).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe active agents and, accordingly, the identification/description is indefinite.
Claims 17-20, 22-30 are rejected as being dependent on rejected independent claim 16 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Monsouri, US 6,579,516 (cited in IDS) in view of Ogawa, US 2010/0086606 (cited in IDS), Dobson et al., US 2006/0240056 (hereinafter referred to as Dobson), and Tanaka et al., US 2006/0257658 (cited in IDS; hereinafter referred to as Tanaka).
Monsouri teaches a method for treating a human skin by applying to and leaving on the skin a composition that rapidly penetrate the skin, whereby active ingredients of the formulation are more effective (Abstract; Col. 2, Lns. 65-67 as applied to claims 12, 16, 20, 30), and wherein said composition may include:  (i) calcium phosphate (Ca10(PO4)6(OH)2) porous spheres with a diameter of 1-10 µm, more preferably of 2-5 µm, that absorb, carry, and subsequently release components of the composition with which it has been formulated (Col. 5, Lns. 7-35 as applied to claims 12, 16-18, 20);  (ii) topical delivery vehicle (Col. 6, Ln. 18 - Col. 7, Ln. 2 as applied to claims 12, 16);  (iii) active agents, e.g., antimicrobial components (Col. 4, Lns. 25-45); and (iv) other additives (Col. 8, Lns. 20-24).  Monsouri further teaches that said compositions can be in a form of a solution, suspension, emulsion, gel, cream, paste, or lotion (Claims 1, 12; Abstract; Col. 6, Lns. 57- Col. 7, Ln. 2 as applied to claims 12, 16, 23-28).
Though Monsouri teaches that the porous nature of calcium phosphate particles allows it to bind and then slowly release a relatively large volume of liquid phase materials (Col. 5, Lns. 25-35), Monsouri does not teach the use of uniform, rigid, spherical nanoporous calcium phosphate particles (claims 12, 19).  Monsouri is silent regarding the use of adenosine active agents (Claims 12, 16, 21, 22).
Ogawa teaches topical compositions comprising uniform, rigid, spherical, nanoporous calcium phosphate particle that defines an internal space and an amount of active agent, e.g., adenosine, present in the internal space, and an aqueous topical delivery vehicle (Claims 1, 13, 14; Abstract; Para. Para. 0005, 0010, 0021, 0037, 0063-0068).  To this point, Ogawa teaches the use particles that (i) have a median diameter of 20 μm or less (Claims 5 and 6; Para. 0021);  and (ii) have pores having a diameter of 2-100 nm (Claim 7; Para. 0022); and also teaches that (iii) the amount of active agent present in the internal space can be 10 wt% or more of said calcium phosphate particles (Claim 2; Para. 0020).  
Dobson teaches a treatment of skin with adenosine or adenosine analogs (Title; Abstract) by topically applying to skin of mammal/human a therapeutically effective amount of a composition including adenosine or adenosine analogs such as adenosine agonists, adenosine receptor agonists, etc. (Para. 0005-0012, 0025).  Dobson teaches that topical application of a therapeutically effective amount of an adenosine or adenosine analogs to a mammal skin allows increasing DNA and/or protein synthesis in dermal cells as well as increasing dermal cell size, and is effective for promoting healing of broken, non-diseased skin in a mammals (Abstract; Para. 0008).  Dobson specifically teaches the use of such agonists of adenosine as 2'-deoxyadenosine; 2',3'-isopropoylidene adenosine; toyocamycin; 1-methyladenosine; N-6-methyladenosine; adenosine N-oxide; 6-methylmercaptopurine riboside; 6-chloropurine riboside; 5'-adenosine monophosphate; 5'-adenosine diphosphate, 5'-adenosine triphosphate.  Dobson also teaches the use of such adenosine receptor agonists as phenylisopropyl-adenosine; 1-methylisoguanosine; ENBA (S(-); N6-cyclohexyladenosine; N6-cyclopentyladenosine; 2-chloro-N6-cyclopentyladenosine; 2-chloroadenosine; and adenosine amine congener (ADAC), all of which are agonists for the adenosine A.sub.1 receptor; as well as other receptor agonists such as 2-p-(2-carboxy-ethyl) phenethyl-amino-5'-N-ethylcarboxamido-adenosine ; N-ethylcarboxamido-adenosine, etc. (Claims 54-73; Para. 0026 as applied to claims 21, 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include/use uniform, rigid, spherical, nanoporous calcium phosphate particles as taught by Ogawa as well as adenosine or adenosine analogs as active agents as taught by Ogawa and Dobson in drug delivery compositions for topical use as taught by Monsouri.  One would do so with expectation of beneficial results, because (i) Ogawa teaches that said approach can be used for providing delivery of active compounds (e.g., adenosine) to a target location/skin with controllable/desired rate of release and allow minimizing unwanted skin damage and/or irritation; whereas (ii) Dobson teaches that the use of such active agents as adenosine analogs allow increasing DNA and/or protein synthesis in dermal cells, and is effective for promoting healing of broken skin.  
Monsouri also does not teach a method of preparation of nanoporous calcium particles (Claims 13-15).
Tanaka teaches a composition comprising uniform, rigid, spherical nanoporous calcium phosphate particles (Abstract, 0017-0019), wherein the particles have an average particle diameter of 0.1-100 µm (Para. 0009, 0022) and are complexed with an active agent (Para. 0009, 0014, 0015, 0020, 0030).  To this point, Tanaka teaches the use of particles having a pore volume of 20% or more (Para. 0009, 0025) and a pore size below 100 nm (Para. 0041 and Fig. 3).  Tanaka teaches that said particles are produced by (i) preparing a fluid composition of calcium phosphate crystals (Para. 0009, 0026, 0028); (ii) spray-drying the fluid composition to produce precursor particles (Para. 0026-0028); and (iii) subjecting the precursor particles to elevated temperature and pressure to produce uniform, rigid, spherical nanoporous calcium phosphate particles (Para. 0009, 0034-0037).  Tanaka also teaches that said particles might have several biomedical applications (Para. 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare uniform, rigid, spherical nanoporous calcium phosphate particles as taught by Tanaka to be used in compositions as taught by Monsouri.  One would do so with expectation of beneficial results, because Tanaka teaches that controlling porosity and size of calcium phosphate particles allow controlling the binding affinity of active compounds to said particles. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 12-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 8,445,002;  (2) U.S. Patent No. 8,535,723;  (3) U.S. Patent No. 9,095,510;  (4) U.S. Patent No. 9,642,784;  (5) U.S. Patent No. 9,642,784;  (6) U.S. Patent No. 9,707,177;  (7) U.S. Patent No. 10,350,168; and (8) U.S. Patent No. 10,123,950.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A method of delivering an active agent to a topical location of a subject by applying a topical composition comprising (i) nanoporous calcium phosphate particles complexed with the active agent, and (ii) a delivery vehicle to the topical location of the subject.  
 
Claims 12-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 17/193,366; and (2) copending Application No. 17/163,911. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A method of delivering an active agent to a topical location of a subject by applying a topical composition comprising nanoporous calcium phosphate particles, the active agent, and a delivery vehicle to the topical location of the subject.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615